Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of requiring plaintiff to serve an amended complaint which shall contain a concise statement of facts if the plaintiff intends to plead one cause of action based upon the undertaking of the general guardian. If plaintiff intends to plead two causes of action, one based upon the said undertaking and the other upon the alleged wrongdoing of the defendant, the two causes of action should be separately stated in concise language and separately numbered. Lazansky, P. J"., Kapper, Tompkins and Davis, JJ., concur; Seudder, J., not voting.